DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 03/31/2022.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/20/2021, 07/22/2021 and 11/08/2021 and 04/11/2022 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-7, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harris et al. US 20080194930 A1 “Harris”.
In regard to claim 1, Harris teaches “A surgical visualization system, comprising:” (“FIG. 1 depicts an imaging apparatus 15 and a vascular access device 13. The imaging apparatus 15 includes a light source 10 emitting light 16 having wavelength(s) in the range of about 700 nanometers to about 2,500 nanometers and a camera 11 which receives the light that has been emitted from the light source 10 and reflected from a target, such as the vascular access device 13 and/or tissue 20 surrounding a blood vessel 21. Also shown in FIG. 1 is a display screen 12 coupled to an image signal processor (not shown) that receives an image signal from the processor and displays an image that is visible to the human eye” [0022]. As shown in FIG. 3, the vascular access device 13 includes a needle which constitutes a surgical device (see [0028]). Therefore, since the imaging apparatus 15 includes a light source which emits light which is reflected from a target, such as the vascular access device 13 and/or tissue 20 surrounding a blood vessel 21 to produce an image on display screen 12, the imaging apparatus 15 constitutes a surgical visualization system.); 
“an emitter configured to emit a plurality of tissue-penetrating electromagnetic waveforms selected to penetrate a surface of the tissue and reach at least two distinct targets positioned below the surface of the tissue, wherein the at least two distinct targets comprises a hidden portion of a surgical device” (“The light source 10 may include one or more light-emitting devices, such as light-emitting diode(s) or incandescent lamps” [0023]. Since the light source 10 includes one or more light-emitting devices, the light source 10 constitutes an emitter configured to emit a plurality of waveforms. Furthermore, as shown in FIG. 1, the light source 10 emits two wavelengths 16 to the target (i.e. subject). Additionally, Harris discloses “an example of an image 14 that might be shown on the display screen is depicted in FIG. 2. The image displayed in the display 12 is of a real time infrared (NIR) imaging modality revealing the location of veins beneath the skin and the contrasting position of the NIR reflective needle” [0022]. In order for the display 12 to display a real time image of the location of veins and the position of the NIR reflective needle (i.e. the hidden portion of the surgical device), the tissue-penetrating electromagnetic waveforms emitted from the light source 10 must have penetrated a surface of the tissue and reached at least two distinct targets positioned below the surface of the tissue. Therefore, the system includes an emitter configured to emit a plurality of tissue-penetrating electromagnetic waveforms selected to penetrate a surface of the tissue and reach at least two distinct targets positioned below the surface of the tissue, wherein the at least two distinct targets comprises a hidden portion of a surgical device (i.e. the NIR reflective needle of the vascular access device 13).);
“a receiver configured to detect the plurality of tissue-penetrating electromagnetic waveforms reflected from the at least two distinct targets positioned below the surface of the tissue” (“The imaging apparatus 15 includes a light source 10 emitting light 16 having wavelength(s) in the range of about 700 nanometers to about 2,500 nanometers and a camera 11 which receives the light that has been emitted from the light source 10 and reflected from a target, such as the vascular access device 13 and/or tissue 20 surrounding a blood vessel 21” [0022] and “So providing an access device with surface properties that vary over the surface can greatly improve NIR light reflectivity from the access device, thereby increasing visibility of the needle to the camera and permitting precise real time NIR visualization of a vein underneath the skin and the relative position of the vascular access device to the user” [0029]. Thus, since the camera 11 receives the light reflected from a target such as the vascular access device 13 and/or tissue 20 surrounding a blood vessel 21 to provide real time NIR visualization of a vein and the position of the vascular access device (i.e. the needle), the camera 11 constitutes a receiver configured to detect the plurality of tissue-penetrating electromagnetic waveforms reflected from the at least two distinct targets positioned below the surface of the tissue.); 
“an imaging system comprising a display; and a control circuit in signal communication with the receiver, wherein the control circuit is configured to: receive data from the receiver representative of an image of the hidden portion of the surgical device; and provide the image of the hidden portion of the surgical device to the display” (“Also shown in FIG. 1 is a display screen 12 coupled to an image signal processor (not shown) that receives an image signal from the processor and displays an image that is visible to the human eye” [0022]. Therefore, the imaging system comprises a display (i.e. display screen 12). Additionally, since the display screen is coupled to an image signal processor (i.e. a control circuit) which receives an image signal such that it is displayed, the imaging system includes a control circuit in signal communication with the receiver (i.e. camera 11) which is configured to receive data from the receiver representative of an image of the hidden portion of the surgical device (i.e. needle) and provide the image of the hidden portion of the surgical device to the display.).  
In regard to claim 6, due to its dependence on claim 1, this claim inherits the references disclosed therein. Likewise, Reiter discloses “wherein the plurality of tissue-penetrating electromagnetic waveforms comprise: a first waveform configured to target the hidden portion of the surgical device; and a second waveform configured to target an anatomical structure” (“The light source 10 may include one or more light-emitting devices, such as light-emitting diode(s) or incandescent lamps” [0023]. Since the light source 10 includes one or more light-emitting devices, the light source 10 constitutes an emitter configured to emit a plurality of waveforms. Furthermore, as shown in FIG. 1, the light source 10 emits two wavelengths 16 to the target (i.e. subject). Additionally, Harris discloses “an example of an image 14 that might be shown on the display screen is depicted in FIG. 2. The image displayed in the display 12 is of a real time infrared (NIR) imaging modality revealing the location of veins beneath the skin and the contrasting position of the NIR reflective needle” [0022]. In order for the display 12 to display a real time image of the location of veins (i.e. an anatomical structure) and the position of the NIR reflective needle (i.e. the hidden portion of the surgical device), the tissue-penetrating electromagnetic waveforms emitted from the light source 10 must have penetrated a surface of the tissue and one waveform must have been configured to target the hidden portion of the surgical device and another waveform had to have been configured to target tan anatomical structure. Therefore, the plurality of tissue-penetrating electromagnetic waveforms comprise: a first waveform configured to target the hidden portion of the surgical device; and a second waveform configured to target an anatomical structure.).
In regard to claim 7, due to its dependence on claim 6, this claim inherits the references disclosed therein. Likewise, Reiter discloses “wherein the control circuit is further configured to identify a first spectral signature corresponding to the hidden portion of the surgical device and a second spectral signature corresponding to the anatomical structure” (“Also shown in FIG. 1 is a display screen 12 coupled to an image signal processor (not shown) that receives an image signal from the processor and displays an image that is visible to the human eye; an example of an image 14 that might be shown on the display screen is depicted in FIG. 2. The image displayed on the display 12 is of a real time near infrared (NIR) imaging modality revealing the location of veins beneath the skin and the contrasting position of the NIR reflective needle” [0022]. In order for the image signal processor to receive an image signal from the processor to display a real time near infrared image revealing the location of veins (i.e. the anatomical structure) and the contrasting position of the NIR reflective needle, the control circuit (i.e. image signal processor) must have been configured to identify a first spectral signature corresponding to the hidden portion of the surgical device (i.e. the NIR reflective needle) and a second spectral signature corresponding to the anatomical structure.).
In regard to claim 11, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Harris teaches “wherein the control circuit comprises a processor and a memory communicatively coupled to the processor, and wherein the memory stores instructions executable by the processor to: receive data from the receiver representative of the image of the hidden portion of the surgical device; and provide the image of the hidden portion of the surgical device to the display” (“Also shown in FIG. 1 is a display screen 12 coupled to an image signal processor (not shown) that receives an image signal from the processor and displays an image that is visible to the human eye; an example of an image 14 that might be shown on the display screen is depicted in FIG. 2. The image displayed on the display 12 is of a real time near infrared (NIR) imaging modality revealing the location of veins beneath the skin and the contrasting position of the NIR reflective needle” [0022]. Since the image signal processor receives an image signal and displays an image on display screen 12, the image signal processor constitutes a processor which is configured to receive data from the receiver (i.e. the camera 11) representative of the image of the hidden portion of the surgical device (see FIG. 2) and provide the image of the hidden portion of the surgical device to the display (i.e. display screen 12). Furthermore, in order for the image signal processor to carry out the steps of receiving data and providing an image to the display, the image signal processor (i.e. processor) must have been communicatively coupled with a memory with stores instructions for the processor to execute. Thus, the memory is inherent to the system.). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. US 20080194930 A1 “Harris” as applied to claims 1, 6-7, and 11 above, and further in view of Mihailescu et al. US 20130237811 A1 "Mihailescu".
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Harris does not explicitly teach “further comprising a hyperspectral camera […]”.
Mihailescu discloses “further comprising a hyperspectral camera” (“Embodiments using this method can include cameras that are sensitive to visible and/or infrared radiation. As such, the light source may emit in visible or IR. The camera(s) can also be a light-field camera, also called a plenoptic camera, a hyperspectral camera, or a compressive sensing camera” [0105]. Therefore, the camera can include hyperspectral camera that includes the emitter and the receiver disclosed in Harris.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to substitute hyperspectral camera of Mihailescu into the surgical visualization system of Harris in order to simplify the imaging apparatus. A hyperspectral camera by definition analyses a wide spectrum of light instead of just assigning primary colors, within the visual light spectrum, to each pixel in the obtained image. By utilizing different spectral bands, the camera can provide more information regarding the target site being imaged. This additional information would allow the surgeon to assess the status of the tissue of the patient and therefore develop a treatment strategy. Combining the prior art elements according to known techniques would yield the predictable result of utilizing a simplified imaging apparatus to provide more information regarding the target site.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over, Harris et al. US 20080194930 A1 “Harris” as applied to claims 1, 6-9, and 11 above, and further in view of Reiter et al. US 20140336461 A1 “Reiter”.
Regarding claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Harris does not teach “further comprising a tissue surface mapping system comprising a structured light source, wherein the control circuit is further configured to: receive data from the tissue surface mapping system representative of a three-dimensional representation of a tissue surface; provide the three-dimensional representation of the tissue surface to the display; and overlay, on the display, the image of the hidden portion of the surgical device over the three-dimensional representation of the tissue surface”. 
Reiter is within the same field of endeavor as Harris since it includes a “surgical structured light system” which “provides real-time dynamic 3D visual information of the surgical environment” and “improved navigation and safety within the surgical field” [Abstract].
Reiter discloses “further comprising a tissue surface mapping system comprising a structured light source” (“Further, real-time texture mapping of the geometry using the 2D viewing textures can be performed since the images are already registered (i.e. the system can identify which particular pixel(s) imaged a 3D location, thereby allowing for the 3D image to be combined with the 2D image” [0043]. Since real-time texture mapping can be performed, under broadest reasonable interpretation, the system is capable of mapping the tissue texture and therefore represents a tissue surface mapping system. In regard to the structured light source, Reiter discloses “The present disclosure solved the aforementioned shortcomings of conventional laparoscopic imaging systems using a technique called Structured Light (SL), whereby a known pattern of light is projected into the scene and then imaged with a camera system” [0068]. Since a known pattern of light (i.e. a structured light) can be projected into the surgical scene, under broadest reasonable interpretation a structured light source had to have been present.);
“wherein the control circuit is further configured to: receive data from the tissue surface mapping system representative of a three-dimensional representation of a tissue surface” (“The present subject matter provides for a functional SSL for use during laparoscopy […] In one embodiment an IR laser light source is diffracted with a special grating with a known pattern and an IR camera images the scene with the projected pattern and allows for a processor within the user interface to compute a depth image for presentation to the surgeon” [0041]. Since the processor had to have received the projected pattern in order to compute and present the depth image to the surgeon, under broadest reasonable interpretation, the processor constitutes a control circuit that is configured to receive data from the tissue surface mapping system. In regard to a three-dimensional representation of the tissue surface, Reiter discloses “the IR camera uses the projected IR pattern to reconstruct the scene in 3D, in real-time” [0043]. Since the IR camera projects the IR pattern to the processor within the user interface in order to reconstruct the scene in 3D, under broadest reasonable interpretation the control circuit (i.e. the processor) can receive data from the tissue surface mapping system (i.e. comprising the structured light source) that is representative of a three-dimensional representation of a tissue surface.); 
“provide the three-dimensional representation of the tissue surface to the display” (“The IR system color-codes its output (to denote depth) in real-time to display a 3D rendition of the surgical scene alongside the standard 2D image. Furthermore, real time texture can be added to the 2D image since the 3D images are already registered” [0058]. Since the 3D rendition of the surgical scene can be displayed, under broadest reasonable interpretation, the control circuit (i.e. the processor) is capable of providing the three-dimensional representation of the tissue surface to the display.); and 
“overlay, on the display, the image of the hidden portion of the surgical device over the three-dimensional representation of the tissue surface” (“This present subject matter provides real-time, dynamic 3D visual information of the surgical environment using a standard laparoscopic set up. This capability allows registration of pre- and intra-operative imaging, online metric measurements of tissue, and improved navigation and safety within the surgical field” [0018] and “One embodiment of the present disclosure comprises software including registration and modeling software to take the 3D point clouds, build meshes from these clouds, and texture map the 2D imagery onto the models. This software is operated by processors housed within the user interface which includes a display for the surgeon's viewing of the surgical site” [0064]. Furthermore, Reiter discloses “In accordance with another aspect of the disclosed subject matter, a processor executing software can be provided which encompasses both the algorithms required to reconstruct the scene with the observed imagery as well as the user interface (UI) display 700 which is presented to the surgeon. […] Additionally, a button (not shown) on the laparoscope 110 which can switch between the views on-demand, or a blending of the 2D video onto the 3D structure to view both images simultaneously, if so desired” [0073]. Since the 2D video can be blended onto the 3D structure such that both images are viewed simultaneously, under broadest reasonable interpretation, the processor (i.e. control circuit) had to have been configured to overlay the image of the hidden portion of the surgical device (i.e. an intra-operative image) over the three-dimensional representation of the tissue surface (i.e. the 3D structure). In this case, the intra-operative images represent an image of the hidden portion of the surgical device, since a surgical device is inherently located within the tissue when an intra-operative image is taken. Since registration can be performed between pre- and intra-operative imaging and the software (i.e. located within the processor (i.e. control circuit)) includes registration software, under broadest reasonable interpretation, the image of the hidden portion of the surgical device (i.e. an intra-operative image) can be overlaid on the display over the three-dimensional representation of the tissue surface.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the surgical visualization system of Harris to include a structured light source and the control circuit being further configured to receive data from a tissue mapping system and overlay the image of the hidden portion of the surgical device over the three-dimensional representation of the tissue surface as disclosed in Reiter to “provide real-time, dynamic 3D visual information of the surgical environment using a standard laparoscopic setup” to allow for “improved navigation and safety within the surgical field” [Reiter: 0003]. Combining the prior art elements according to known techniques would allow for improved navigation of the surgical device within the surgical field such that the risk of damaging structures within a patient are minimized.
Regarding claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said Harris does not teach “wherein the surgical device comprises a robotic surgical tool, and wherein the hidden portion comprises a distal portion of the robotic surgical tool”.
Reiter teaches “wherein the surgical device comprises a robotic surgical tool, and wherein the hidden portion comprises a distal portion of the robotic surgical tool” (“There are numerous additional applications for this type of real-time dense 3D information is obtainable. Surgical robotics is an obvious domain for application of the SSL system, whereby more automation may be possible with the existence of better 3D measurement capabilities” [0076]. Surgical robotics inherently involve utilizing a robotic surgical tool as a surgical device wherein the surgical device is inserted into the body such that its distal end becomes hidden. Since the real-time 3D imaging system of the present disclosure can be used within surgical robotics, under broadest reasonable interpretation the surgical visualization system of Harris can be used to locate a position of a robotic surgical tool within the body.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the surgical visualization system of Harris to include the robotic surgical tool of Reiter to allow the robotic surgical tool to be located within the surgical field. According to Reiter, surgical robotics is an obvious domain for application of the SSL (surgical structured light) system because “more automation may be possible with the existence of better 3D measurement capabilities” [0076]. Combining the prior art elements according to known techniques would yield the predictable result of locating a robotic surgical tool within the human body.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. US 20080194930 A1 “Harris” as applied to claims 1, 6-7, and 11 above, and further in view of Agrawal et al. US 20160374541 A1 “Agrawal”.
In regard to claim 5, due to its dependence on claim 1, this claim inherit the references disclosed therein. That being said, the combination of Harris does not teach “wherein the surgical device comprises an aspirating needle, and wherein the hidden portion comprises a distal portion of the aspirating needle”.
Agrawal discloses “wherein the surgical device comprises an aspirating needle, and wherein the hidden portion comprises a distal portion of the aspirating needle” (“FIG. 2C illustrates the endoscope 118 shown in FIG. 10B with an aspiration needle 1007 according to one embodiment. In cases where the operative site 1003 includes a lesion for biopsy, the distal leader section 317 articulated in the direction marked by arrow 1006 to convey the aspiration needle 1007 to target the lesion” [0130]. Therefore, under broadest reasonable interpretation the surgical device (i.e. the endoscope 118) includes an aspiration (i.e. aspirating) needle. In order for the aspiration needle 1007 to reach the lesion to perform a biopsy, the distal portion of the aspiration needle would be inserted into the body and therefore would become a hidden portion.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the surgical visualization system of Harris so as to include the aspirating (i.e. aspiration) needle disclosed in Agrawal in order to perform an aspiration procedure within the target region that is being imaged. Laparoscopic aspiration involves drawing air from a needle located within the body. By aspirating the needle, the physician is less likely to hit a blood vessel and can avoid accidentally injecting fluid into an undesired structure. Furthermore, including a visualization system to locate the aspirating needle within body also enables the physician to assess the location of the needle during the procedure. Combining the prior art elements according to known techniques would yield the predictable result of visualizing the position of the distal portion an aspirating needle within the body.
Claims 8-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. US 20080194930 A1 “Harris” as applied to claims 1, 6-7, and 11 above, and further in view of Tanaka et al. US 20160038004 A1 “Tanaka”.
In regard to claim 8, due to its dependence on claim 7, this claim inherits the references disclosed therein. Harris does not explicitly teach “wherein the control circuit is further configured to determine a distance between the hidden portion of the surgical device and the anatomical structure”.
Tanaka discloses “to determine a distance between the hidden portion of the surgical device and the anatomical structure” (“The distance information acquisition section detects the position of the treatment tool 210 and the position of the specific part from the captured image, and acquires the distance information about the distance from the treatment tool 210 to the specific part based on the detected position of the treatment tool 210 and the detected position of the specific part” [0062]. Since the distance information acquisition section can acquire the distance information about the distance from the treatment tool 210 (i.e. the first critical structure) and the specific part (i.e. blood vessel, the second critical structure) under broadest reasonable interpretation, the distance information acquisition section can determine a distance between the first critical structure and the second critical structure.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the surgical visualization system of Harris such that the control circuit is further configured determine a distance between the hidden portion of the surgical device and the anatomical structure as disclosed in Tanaka in order to decrease the likelihood of damaging healthy tissue when performing a surgical procedure. When performing surgical procedures, it is important to know the position of the surgical device within the tissue. Using an emitter that can emit tissue-penetrating electromagnetic waveforms at multiple locations can provide the user with a better understanding of how the surgical device is positioned within the tissue. Furthermore, by calculating the distance between the surgical device and the anatomical structure (i.e. the treatment tool and the blood vessel, respectively), the physician can determine whether the treatment tool needs to be repositioned within the body of the patient. Combining the prior art elements according to known techniques would yield the predictable result of observing target locations within the tissue of the patient.
In regard to claim 9, due to its dependence on claim 8, this claim inherits the references disclosed therein. That being said, Harris does not explicitly teach “wherein the display is configured to convey the distance between the hidden portion of the surgical device and the anatomical structure”.
Tanaka teaches “wherein the display is configured to convey the distance between the hidden portion of the surgical device and the anatomical structure” (“the notification processing section performing the notification process that displays at least one of the depth of the specific part and the distance information on a display section” [Claim 9]. Therefore, the distance between the hidden portion of the surgical device and the anatomical structure can be displayed.).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the surgical visualization system of Harris so as to include the determination of the distance between the hidden portion of the surgical device and the anatomical structure disclosed in Tanaka in order to determine the position of the imaging system relative to the target area. When an endoscope or laparoscope is positioned within the body it is important to determine the position of that instrument when advancing the device to toward the region of interest. Without knowing the distance between the imaging system and the anatomical structure of interest, it is possible for the surgeon to damage surrounding tissue. By determining the distance between the imaging system (i.e. the endoscope or laparoscope) and the anatomical structure, the physician can be made aware of the position of the surgical device and can therefore determine the steps necessary to position the device in the desired location within the patient.
In regard to claim 10, due to its dependence on claim 9, this claim inherits the references disclosed therein. That being said, the combination of Harris does not teach “wherein the control circuit is further configured to issue an alert when the distance between the hidden portion of the surgical device and the anatomical structure reaches a threshold minimum distance”.
Tanaka teaches “wherein the control circuit is further configured to issue an alert when the distance between the hidden portion of the surgical device and the anatomical structure reaches a threshold minimum distance” (“According to the embodiments of the invention, an endoscope apparatus includes a distance information acquisition section 120, a degree-of-relation acquisition section 130, and a notification processing section 140 (see FIG. 1). The distance information acquisition section 120 acquires distance information about the distance between a specific part and a treatment tool (e.g., knife). The degree-of-relation acquisition section 130 acquires the degree of relation between the specific part and the treatment tool based on at least one of specific part information and treatment tool information, and the distance information […] The notification processing section 140 performs a notification process based on the degree of relation” [0033] and “According to the fifth embodiment, the notification processing section 140 sets a degree-of-relation notification range” [0113] and “For example, a threshold value that is compared with the degree of relation may be set as the user notification level corresponding to each user, and the user may be notified of the degree of relation when the degree of relation is higher than the threshold value. This makes it possible to customize the notification level corresponding to the user who desires to be notified of the degree of relation only when the degree of relation is high (e.g., when the treatment tool is situated close to the specific part, or the blood vessel diameter is large), and the user who desires to be notified of the degree of relation even when the degree of relation is low (e.g., when the treatment tool is not situated close to the specific part, or the blood vessel diameter is small)” [0114]. 
Thus, the user can customize when a notification (i.e. alert) is provided by setting a degree-of-relation notification range to allows the user to be provided with a notification when of the degree-of-relation (i.e. distance between the treatment tool and the specific part (i.e. anatomical structure)) is higher than a threshold value (i.e. a minimum distance).  Since the degree-of-relation acquisition section 130 acquires the distance between the treatment tool and the specific part (i.e. the anatomical structure) and the notification processing section 140 provides a notification to the user (i.e. alert) based on the degree of relation being higher than a threshold value (i.e. corresponding to either a low or high degree of relation), the controller is configured to issue an alert when the distance between the hidden portion of the surgical device (i.e. treatment tool) and the anatomical structure reaches a threshold minimum distance.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Harris so as to include the issuing of the alert as disclosed in Tanaka in order to warn the physician when the surgical device has reached a specific point within the anatomical structure. Issuing an alert when the distance between two objects (i.e. a surgical device and an anatomical structure, for example) is one of a finite number of techniques which can be used to minimize the potential for damage to surrounding tissue with a reasonable expectation of success, therefore it would be obvious to try. By issuing a warning or alert to the physician when a minimum threshold distance has been reached, the physician can then make minor adjustments and/or be more conservative when moving the surgical device within the tissue. This would make positioning of the surgical device within the body easier and therefore it would be obvious to try.
In regard to claim 19, Harris teaches to “receive data from an image sensor representative of a first image of a first structure obscured by tissue intermediate the image sensor and the first structure, wherein the image sensor is configured to detect tissue-penetrating electromagnetic waveforms reflected from the first structure; provide the first image of the first structure to a display; receive data from the image sensor representative of a second image of a second structure obscured by tissue intermediate the image sensor and the second structure, wherein the image sensor is configured to detect tissue-penetrating electromagnetic waveforms reflected from the second structure, wherein the second structure comprises a distal portion of a surgical device; provide the second image of the second structure to the display” (“FIG. 1 depicts an imaging apparatus 15 and a vascular access device 13. The imaging apparatus 15 includes a light source 10 emitting light 16 having wavelength(s) in the range of about 700 nanometers to about 2,500 nanometers and a camera 11 which receives the light that has been emitted from the light source 10 and reflected from a target, such as the vascular access device 13 and/or tissue 20 surrounding a blood vessel 21. Also shown in FIG. 1 is a display screen 12 coupled to an image signal processor (not shown) that receives an image signal from the processor and displays an image that is visible to the human eye; an example of an image 14 that might be shown on the display screen is depicted in FIG. 2. The image displayed on the display 12 is of a real time near infrared (NIR) imaging modality revealing the location of veins beneath the skin and the contrasting position of the NIR reflective needle” [0022]. Since the image signal processor receives an image signal from the camera 11 and causes the display 12 to display a real time image revealing the location of veins beneath the skin (i.e. an anatomical structure) and the position of the NIR reflective needle (i.e. the surgical device), the machine is configured to receive data from an image sensor representative of a first image of a first structure obscured by tissue intermediate the image sensor and the first structure, wherein the image sensor is configured to detect tissue-penetrating electromagnetic waveforms reflected from the first structure; provide the first image of the first structure to a display; receive data from the image sensor representative of a second image of a second structure obscured by tissue intermediate the image sensor and the second structure, wherein the image sensor is configured to detect tissue-penetrating electromagnetic waveforms reflected from the second structure, wherein the second structure comprises a distal portion of a surgical device; provide the second image of the second structure to the display.).
Harris does not teach “A non-transitory computer readable medium storing computer readable instructions which, when executed, causes a machine to […] determine a distance between the first structure and the second structure”.
 Tanaka teaches “A non-transitory computer readable medium storing computer readable instructions which, when executed, causes a machine to […]” (The processor may be a hardware circuit that includes an ASIC. The memory stores a computer-readable instruction. Each section of the endoscope apparatus and the like (e.g., each section of the processor section 300) according to the embodiments of the invention is implemented by causing the processor to execute the instruction. The memory may be a semiconductor memory (e.g., SRAM or DRAM), a register, a hard disk, or the like. The instruction may be an instruction included in an instruction set of a program, or may be an instruction that causes a hardware circuit of the processor to operate” [0142]. Therefore, since the apparatus includes a memory that may be a semiconductor memory, a register, a hard disk or the like which stores computer-readable instruction, the apparatus includes a non-transitory computer readable medium storing computer readable instruction which are executed by the apparatus.); and to
“determine a distance between the first structure and the second structure” (“The distance information acquisition section detects the position of the treatment tool 210 and the position of the specific part from the captured image, and acquires the distance information about the distance from the treatment tool 210 to the specific part based on the detected position of the treatment tool 210 and the detected position of the specific part” [0062]. Since the distance information acquisition section can acquire the distance information about the distance from the treatment tool 210 (i.e. the first critical structure) and the specific part (i.e. blood vessel, the second critical structure) under broadest reasonable interpretation, the distance information acquisition section can determine a distance between the first critical structure and the second critical structure.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Harris so as to include a non-transitory computer readable medium and determining a distance between the first critical structure and the second critical structure as disclosed in Tanaka in order to warn the physician when the surgical device has reached a specific point within the anatomical structure. Issuing an alert when the distance between two objects (i.e. a surgical device and an anatomical structure, for example) is one of a finite number of techniques which can be used to minimize the potential for damage to surrounding tissue with a reasonable expectation of success, therefore it would be obvious to try. By detecting the distance and issuing a warning or alert to the physician when a minimum threshold distance has been reached, the physician can then make minor adjustments and/or be more conservative when moving the surgical device within the tissue. This would make positioning of the surgical device within the body easier and therefore it would be obvious to try. Furthermore, it would be obvious to include a non-transitory computer readable medium with instructions allows processes to be carried out without having to reprogram the device whenever a surgical procedure is to be performed. 
Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. US 20080194930 A1 “Harris” as applied to claims 1, 6-7, and 11 above, and further in view of Tanaka et al. US 20160038004 A1 “Tanaka” and Mihailescu et al. US 20130237811 A1 "Mihailescu".

Regarding claim 12, Harris teaches “A surgical visualization system, comprising:” (“FIG. 1 depicts an imaging apparatus 15 and a vascular access device 13. The imaging apparatus 15 includes a light source 10 emitting light 16 having wavelength(s) in the range of about 700 nanometers to about 2,500 nanometers and a camera 11 which receives the light that has been emitted from the light source 10 and reflected from a target, such as the vascular access device 13 and/or tissue 20 surrounding a blood vessel 21. Also shown in FIG. 1 is a display screen 12 coupled to an image signal processor (not shown) that receives an image signal from the processor and displays an image that is visible to the human eye” [0022]. As shown in FIG. 3, the vascular access device 13 includes a needle which constitutes a surgical device (see [0028]). Therefore, since the imaging apparatus 15 includes a light source which emits light which is reflected from a target, such as the vascular access device 13 and/or tissue 20 surrounding a blood vessel 21 to produce an image on display screen 12, the imaging apparatus 15 constitutes a surgical visualization system.); 
“an emitter configured to emit a plurality of tissue-penetrating electromagnetic waveforms selected to reach a first critical structure and a second critical structure positioned below the surface of the tissue, wherein one of the first critical structure and the second critical structure comprises a distal portion of a surgical device at least partially obstructed by tissue” (“The light source 10 may include one or more light-emitting devices, such as light-emitting diode(s) or incandescent lamps” [0023]. Since the light source 10 includes one or more light-emitting devices, the light source 10 constitutes an emitter configured to emit a plurality of waveforms. Furthermore, as shown in FIG. 1, the light source 10 emits two wavelengths 16 to the target (i.e. subject). Additionally, Harris discloses “an example of an image 14 that might be shown on the display screen is depicted in FIG. 2. The image displayed in the display 12 is of a real time infrared (NIR) imaging modality revealing the location of veins beneath the skin and the contrasting position of the NIR reflective needle” [0022]. In order for the display 12 to display a real time image of the location of veins (i.e. a first critical structure) and the position of the NIR reflective needle (i.e. the second critical structure comprising a distal portion of a surgical device), the tissue-penetrating electromagnetic waveforms emitted from the light source 10 (i.e. emitter) must have penetrated a surface of the tissue and reached a first critical structure and a second critical structure positioned below the surface of the tissue, wherein one of the first critical structure and the second critical structure comprises a distal portion of a surgical device at least partially obstructed by tissue.); and 
“an image sensor configured to detect the plurality of tissue-penetrating electromagnetic waveforms reflected from the first critical structure and the second critical structure” (“The imaging apparatus 15 includes a light source 10 emitting light 16 having wavelength(s) in the range of about 700 nanometers to about 2,500 nanometers and a camera 11 which receives the light that has been emitted from the light source 10 and reflected from a target, such as the vascular access device 13 and/or tissue 20 surrounding a blood vessel 21” [0022] and “So providing an access device with surface properties that vary over the surface can greatly improve NIR light reflectivity from the access device, thereby increasing visibility of the needle to the camera and permitting precise real time NIR visualization of a vein underneath the skin and the relative position of the vascular access device to the user” [0029]. Thus, since the camera 11 receives the light reflected from a target such as the vascular access device 13 and/or tissue 20 surrounding a blood vessel 21 to provide real time NIR visualization of a vein and the position of the vascular access device (i.e. the needle), the camera 11 constitutes an image sensor configured to detect the plurality of tissue-penetrating electromagnetic waveforms reflected from the first critical structure and the second critical structure.); 
and “a control circuit in signal communication with […], wherein the control circuit is configured to: receive data representative of a position of the first critical structure from the plurality of tissue-penetrating electromagnetic waveforms detected by the image sensor; receive data representative of a position of the second critical structure from the plurality of tissue-penetrating electromagnetic waveforms detected by the image sensor” (“Also shown in FIG. 1 is a display screen 12 coupled to an image signal processor (not shown) that receives an image signal from the processor and displays an image that is visible to the human eye. an example of an image 14 that might be shown on the display screen is depicted in FIG. 2. The image displayed on the display 12 is of a real time near infrared (NIR) imaging modality revealing the location of veins beneath the skin and the contrasting position of the NIR reflective needle.” [0022]. In order for the image signal processor to display an image which reveals the location of veins (i.e. an anatomical structure) and the position of the NIR reflective needle (i.e. the surgical device) as shown in FIG. 2, the image signal processor (i.e. the control circuit) must have been configured to receive data representative of a position of the first critical structure from the plurality of tissue-penetrating electromagnetic waveforms detected by the image sensor; receive data representative of a position of the second critical structure from the plurality of tissue-penetrating electromagnetic waveforms detected by the image sensor.).
Harris does not explicitly teach a “hyperspectral camera” or that the control circuit is configured to “determine a distance between the first critical structure and the second critical structure”.
Tanaka teaches that the control circuit is configured to “determine a distance between the first critical structure and the second critical structure” (“The distance information acquisition section detects the position of the treatment tool 210 and the position of the specific part from the captured image, and acquires the distance information about the distance from the treatment tool 210 to the specific part based on the detected position of the treatment tool 210 and the detected position of the specific part” [0062]. Since the distance information acquisition section can acquire the distance information about the distance from the treatment tool 210 (i.e. the first critical structure) and the specific part (i.e. blood vessel, the second critical structure) under broadest reasonable interpretation, the distance information acquisition section can determine a distance between the first critical structure and the second critical structure. Furthermore, since the distance from the treatment tool 210 to the specific part can be determined, under broadest reasonable interpretation, one of the first critical structure and the second critical structure had to have comprised a surgical device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Harris so as to include determining a distance between the first critical structure and the second critical structure as disclosed in Tanaka in order to warn the physician when the surgical device has reached a specific point within the anatomical structure. Issuing an alert when the distance between two objects (i.e. a surgical device and an anatomical structure, for example) is one of a finite number of techniques which can be used to minimize the potential for damage to surrounding tissue with a reasonable expectation of success, therefore it would be obvious to try. By detecting the distance and issuing a warning or alert to the physician when a minimum threshold distance has been reached, the physician can then make minor adjustments and/or be more conservative when moving the surgical device within the tissue. This would make positioning of the surgical device within the body easier and therefore it would be obvious to try.
The combination of Harris and Tanaka does not explicitly teach “a hyperspectral camera”.
Mihailescu discloses “a hyperspectral camera” (“Embodiments using this method can include cameras that are sensitive to visible and/or infrared radiation. As such, the light source may emit in visible or IR. The camera(s) can also be a light-field camera, also called a plenoptic camera, a hyperspectral camera, or a compressive sensing camera” [0105]. Therefore, the camera can include hyperspectral camera that includes the emitter and the receiver disclosed in Reiter. Since the system can include a hyperspectral camera and this camera can act as a receiver, under broadest reasonable interpretation, the control circuit of Reiter can be in communication with the hyperspectral camera.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Harris and Tanaka so as to include the hyperspectral camera of Mihailescu in order to simplify the imaging apparatus. A hyperspectral camera by definition analyses a wide spectrum of light instead of just assigning primary colors, within the visual light spectrum, to each pixel in the obtained image. By utilizing different spectral bands, the camera can provide more information regarding the target site being imaged. This additional information can allow the surgeon to assess the status of the tissue of the patient and therefore develop a treatment strategy.
In regard to claims 13 and 14, due to its dependence on claims 12 and 13, respectively, these claim inherit the references disclosed therein. That being said, Harris teaches “wherein the first critical structure comprises the surgical device” (Claim 13) and “wherein the second critical structure comprises an anatomical structure” (Claim 14) (“Also shown in FIG. 1 is a display screen 12 coupled to an image signal processor (not shown) that receives an image signal from the processor and displays an image that is visible to the human eye. an example of an image 14 that might be shown on the display screen is depicted in FIG. 2. The image displayed on the display 12 is of a real time near infrared (NIR) imaging modality revealing the location of veins beneath the skin and the contrasting position of the NIR reflective needle.” [0022]. The assignment of first and second critical structures is irrelevant so long as a signal is obtained from the surgical device as well as an anatomical structure. That being said, in order for the image signal processor to display an image which reveals the location of veins (i.e. an anatomical structure) and the position of the NIR reflective needle (i.e. the surgical device) as shown in FIG. 2, the image signal processor (i.e. the control circuit) must have been configured to receive data representative of a position of the first critical structure comprising the surgical device, and to receive data representative of a position of the second critical structure comprising an anatomical structure (i.e. vein).).
In regard to claim 15, due to its dependence on claim 12, this claim inherits the references disclosed therein. That being said, Harris teaches “wherein the control circuit comprises a processor and a memory communicatively coupled to the processor, and wherein the memory stores instructions executable by the processor to:”, “identify the first critical structure from the plurality of tissue-penetrating electromagnetic waveforms detected by the image sensor”; “identify the second critical structure from the plurality of tissue-penetrating electromagnetic waveforms detected by the image sensor” (“Also shown in FIG. 1 is a display screen 12 coupled to an image signal processor (not shown) that receives an image signal from the processor and displays an image that is visible to the human eye. an example of an image 14 that might be shown on the display screen is depicted in FIG. 2. The image displayed on the display 12 is of a real time near infrared (NIR) imaging modality revealing the location of veins beneath the skin and the contrasting position of the NIR reflective needle.” [0022]. Since the image signal processor causes the display of an image which reveals the location of veins (i.e. an anatomical structure) and the position of the NIR reflective needle (i.e. the surgical device) as shown in FIG. 2, the image signal processor (i.e. the control circuit) is configured to identify the first critical structure from the plurality of tissue-penetrating electromagnetic waveforms detected by the image sensor and identify the second critical structure from the plurality of tissue-penetrating electromagnetic waveforms detected by the image sensor. Furthermore, in order for the image signal processor to carry out the steps of receiving data and providing an image to the display, the image signal processor (i.e. processor) must have been communicatively coupled with a memory with stores instructions for the processor to execute. Thus, the memory is inherent to the system.).
Harris does not teach to “determine the distance between the first critical structure and the second critical structure”.
Tanaka teaches to “determine the distance between the first critical structure and the second critical structure” (“The distance information acquisition section detects the position of the treatment tool 210 and the position of the specific part from the captured image, and acquires the distance information about the distance from the treatment tool 210 to the specific part based on the detected position of the treatment tool 210 and the detected position of the specific part” [0062]. Since the distance information acquisition section can acquire the distance information about the distance from the treatment tool 210 (i.e. the first critical structure) and the specific part (i.e. blood vessel, the second critical structure) under broadest reasonable interpretation, the distance information acquisition section can determine a distance between the first critical structure and the second critical structure.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Harris so as to include determining a distance between the first critical structure and the second critical structure as disclosed in Tanaka in order to warn the physician when the surgical device has reached a specific point within the anatomical structure. Issuing an alert when the distance between two objects (i.e. a surgical device and an anatomical structure, for example) is one of a finite number of techniques which can be used to minimize the potential for damage to surrounding tissue with a reasonable expectation of success, therefore it would be obvious to try. By detecting the distance and issuing a warning or alert to the physician when a minimum threshold distance has been reached, the physician can then make minor adjustments and/or be more conservative when moving the surgical device within the tissue. This would make positioning of the surgical device within the body easier and therefore it would be obvious to try.
In regard to claim 16, due to its dependence on claim 12, this claim inherits the references disclosed therein. That being said, Harris teaches “further comprising a video monitor, wherein the control circuit is further configured to schematically depict the first critical structure and the second critical structure on the video monitor in real time” (“an example of an image 14 that might be shown on the display screen is depicted in FIG. 2. The image displayed on the display 12 is of a real time near infrared (NIR) imaging modality revealing the location of veins beneath the skin and the contrasting position of the NIR reflective needle” [0022]. A video monitor is capable of displaying real time images. Since the image displayed on the display 12 is of a real time near (NIR) imaging modality, which reveals the location of veins (i.e. an anatomical structure) and the NIR reflective needle (i.e. the surgical device), the display 12 constitutes a video monitor and the control circuit is further configured to schematically depict the first critical structure and the second critical structure on the video monitor (i.e. display 12) in real time.).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. US 20080194930 A1 “Harris”, Tanaka et al. US 20160038004 A1 “Tanaka” and Mihailescu et al. US 20130237811 A1 "Mihailescu" as applied to claims 12-16 above, and further in view of Reiter et al. US 20140336461 A1 “Reiter”.
In regard to claim 17, due to its dependence on claim 16, this claim inherits the references disclosed therein. That being said, the combination of Harris, Tanaka and Mihailescu does not teach “wherein the emitter is further configured to emit a structured light pattern configured to reach a surface, wherein the image sensor is further configured to detect the structured light pattern, wherein the control circuit is further configured to: receive data representative of a three-dimensional representation of the surface from the structured light pattern detected by the image sensor” 
Reiter teaches “wherein the emitter is further configured to emit a structured light pattern configured to reach a surface, wherein the image sensor is further configured to detect the structured light pattern, wherein the control circuit is further configured to: receive data representative of a three-dimensional representation of the surface from the structured light pattern detected by the image sensor” (“a light source, the light source producing light at a frequency invisible to the human eye; a dispersion unit, the dispersion unit projecting a predetermined pattern of light from the invisible light source; an instrument, the instrument projecting the predetermined pattern of invisible light onto a target area” [Claim 1]. In this case, the light source coupled with the dispersion unit constitutes an emitter because it is capable of producing light and projecting that light in a predetermined pattern. Additionally, since the instrument projects the predetermined pattern of light onto a target area, under broadest reasonable interpretation, this predetermined pattern of light constitutes a structured light pattern that is configured to reach a surface (i.e. a target area). 
Regarding the image sensor configured to detect the structured light pattern, Reiter discloses “By knowing the structure of the pattern of light received by the camera, it is possible to compute 3D information” [0040] and “an imaging system comprising a first camera; a second camera […] wherein the second camera images the target area and predetermined pattern of invisible light to compute a three-dimensional image” [Claim 1]. Since the second camera can receive the pattern of light (i.e. the structured light pattern), under broadest reasonable interpretation, the second camera constitutes an image sensor configured to detect the structured light pattern.); 
Regarding the control circuit being configured to receive data representative of a three-dimensional representation of the surface from the structured light pattern detected by the image sensor, Reiter discloses “The present subject matter provides for a functional SSL for use during laparoscopy […] In one embodiment an IR laser light source is diffracted with a special grating with a known pattern and an IR camera images the scene with the projected pattern and allows for a processor within the user interface to compute a depth image for presentation to the surgeon” [0041]. A laparoscopy, by definition includes inserting a surgical device such as a fiber-optic instrument to view organs or perform small-scale surgery within the abdominal cavity, and in this case, the position of this surgical device is provided though the Surgical Structured Light (SSL) system. In order for the processor to be able to compute a depth image to present to the surgeon (i.e. on a display), the processor had to have been in signal communication with the image sensor (i.e. the IR camera). Additionally, since the second camera can receive the pattern of light (i.e. the structured light pattern) and knowing this structure of light makes it possible to compute a three-dimensional image [0040, Claim 1] and the processor is in signal communication with the image sensor, under broadest reasonable interpretation, the control circuit (i.e. processor) is configured to receive data representative of a three-dimensional representation of the surface from the structured light pattern detected by the image sensor (i.e. the IR camera).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the surgical visualization system of Harris to include a structured light source and the control circuit being further configured to receive data from a tissue mapping system and overlay the image of the hidden portion of the surgical device over the three-dimensional representation of the tissue surface as disclosed in Reiter to “provide real-time, dynamic 3D visual information of the surgical environment using a standard laparoscopic setup” to allow for “improved navigation and safety within the surgical field” [Reiter: 0003]. Combining the prior art elements according to known techniques would allow for improved navigation of the surgical device within the surgical field such that the risk of damaging structures within a patient are minimized.
In regard to claim 18, due to its dependence on claim 17, this claim inherits the references disclosed therein. That being said, t the combination of Harris, Tanaka and Mihailescu does not teach “wherein the control circuit is further configured to: generate an image based on the three-dimensional representation of the surface; and83 302465301 v1Attorney Docket No. END8607USNP1/180232-1overlay the schematic depiction of the first critical structure and the second critical structure on the image”.
Reiter teaches “wherein the control circuit is further configured to: generate an image based on the three-dimensional representation of the surface; and83 302465301 v1Attorney Docket No. END8607USNP1/180232-1overlay the schematic depiction of the first critical structure and the second critical structure on the image” (“This present subject matter provides real-time, dynamic 3D visual information of the surgical environment using a standard laparoscopic set up. This capability allows registration of pre- and intra-operative imaging, online metric measurements of tissue, and improved navigation and safety within the surgical field” [0018]. Since real-time, dynamic 3D visual information of the surgical environment can be displayed, under broadest reasonable interpretation, the control circuit (i.e. processor) had to have been configured to generate an image based on the three dimensional representation of the surface.
In regard to overlaying the schematic depiction of the first critical structure and the second critical structure on the image, Reiter discloses “One embodiment of the present disclosure comprises software including registration and modeling software to take the 3D point clouds, build meshes from these clouds, and texture map the 2D imagery onto the models. This software is operated by processors housed within the user interface which includes a display for the surgeon's viewing of the surgical site” [0064]. Furthermore, Reiter discloses “In accordance with another aspect of the disclosed subject matter, a processor executing software can be provided which encompasses both the algorithms required to reconstruct the scene with the observed imagery as well as the user interface (UI) display 700 which is presented to the surgeon. […] Additionally, a button (not shown) on the laparoscope 110 which can switch between the views on-demand, or a blending of the 2D video onto the 3D structure to view both images simultaneously, if so desired” [0073]. Since the 2D video can be blended onto the 3D structure such that both images are viewed simultaneously, under broadest reasonable interpretation, the processor (i.e. control circuit) had to have been configured to overlay the schematic depiction of the first critical structure (i.e. the laparoscope) with the second critical structure (i.e. the target area within the scene 20). In this case, the intra-operative images represent an image of the hidden portion of the surgical device, since a surgical device is inherently located within the tissue when an intra-operative image is taken. Since registration can be performed between pre- and intra-operative imaging and the software (i.e. located within the processor (i.e. control circuit)) includes registration software, under broadest reasonable interpretation, the first critical structure (i.e. the laparoscope or surgical device) and the second critical structure (i.e. the target area within the anatomical structure) can be overlaid on the three-dimensional representation of the surface.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the surgical visualization system of Harris to include a structured light source and the control circuit being further configured to receive data from a tissue mapping system and overlay the image of the hidden portion of the surgical device over the three-dimensional representation of the tissue surface as disclosed in Reiter to “provide real-time, dynamic 3D visual information of the surgical environment using a standard laparoscopic setup” to allow for “improved navigation and safety within the surgical field” [Reiter: 0003]. Combining the prior art elements according to known techniques would allow for improved navigation of the surgical device within the surgical field such that the risk of damaging structures within a patient are minimized.
Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. US 20080194930 A1 “Harris” and Tanaka et al. US 20160038004 A1 “Tanaka” claims 8-10 and 19 above and further in view of Reiter et al. US 20140336461 A1 “Reiter”.
In regard to claim 20, due to its dependence on claim 19, this claim inherits the references disclosed therein. That being said, the combination of Harris and Tanaka does not teach “wherein the computer readable instructions, when executed, further cause the machine to: receive data from a receiver configured to detect a structures light pattern on a surface; generate a three-dimensional rendering of the surface from the data; provide the three-dimensional rendering of the surface to the display; and overlay, on the display, the first image of the first structure and the second image on the second structure over the three-dimensional rendering of the surface”.
Reiter teaches to “receive data from a receiver configured to detect a structured light pattern on a surface; generate a three-dimensional rendering of the surface from the data; provide the three-dimensional rendering of the surface to the display; and overlay, on the display, the first image of the first hidden structure and the second image on the second hidden structure over the three-dimensional rendering of the surface” (“By knowing the structure of the pattern of light received by the camera, it is possible to compute 3D information” [0040] and “an imaging system comprising a first camera; a second camera […] wherein the second camera images the target area and predetermined pattern of invisible light to compute a three-dimensional image” [Claim 1]. Since the second camera can receive the pattern of light (i.e. the structured light pattern), under broadest reasonable interpretation, the second camera constitutes a receiver that is configured to detect a structured light pattern on a surface. 
In regard to generating a three-dimensional rendering of the surface from the data and providing the three-dimensional rendering of the surface to the display, Reiter discloses “This present subject matter provides real-time, dynamic 3D visual information of the surgical environment using a standard laparoscopic set up. This capability allows registration of pre- and intra-operative imaging, online metric measurements of tissue, and improved navigation and safety within the surgical field” [0018]. Since real-time, dynamic 3D visual information of the surgical environment can be displayed, under broadest reasonable interpretation, the control circuit (i.e. processor) had to have been configured to generate an image based on the three dimensional representation of the surface in order for the real-time dynamic 3D visual information to be provided to the physician.
In regard to overlaying, the schematic depiction of the first hidden structure and the second hidden structure over the three-dimensional rendering of the surface, Reiter discloses “One embodiment of the present disclosure comprises software including registration and modeling software to take the 3D point clouds, build meshes from these clouds, and texture map the 2D imagery onto the models. This software is operated by processors housed within the user interface which includes a display for the surgeon's viewing of the surgical site” [0064]. Furthermore, Reiter discloses “In accordance with another aspect of the disclosed subject matter, a processor executing software can be provided which encompasses both the algorithms required to reconstruct the scene with the observed imagery as well as the user interface (UI) display 700 which is presented to the surgeon. […] Additionally, a button (not shown) on the laparoscope 110 which can switch between the views on-demand, or a blending of the 2D video onto the 3D structure to view both images simultaneously, if so desired” [0073]. Since the 2D video can be blended onto the 3D structure such that both images are viewed simultaneously, under broadest reasonable interpretation, the processor (i.e. control circuit) had to have been configured to overlay the first image of the first hidden structure with the second image of the second hidden structure (i.e. the different views) onto the three-dimensional rendering of the surface (i.e. the 3D structure). In this case, the intra-operative images represent an image of the hidden portion of the surgical device, since a surgical device is inherently located within the tissue when an intra-operative image is taken. Since registration can be performed between pre- and intra-operative imaging and the software (i.e. located within the processor (i.e. control circuit)) includes registration software, under broadest reasonable interpretation, the first hidden structure and the second hidden structure can be overlaid on the three-dimensional representation of the surface. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Harris and Tanaka to include a structured light source and the control circuit being further configured to receive data from a tissue mapping system and overlay the image of the hidden portion of the surgical device over the three-dimensional representation of the tissue surface as disclosed in Reiter to “provide real-time, dynamic 3D visual information of the surgical environment using a standard laparoscopic setup” to allow for “improved navigation and safety within the surgical field” [Reiter: 0003]. Combining the prior art elements according to known techniques would allow for improved navigation of the surgical device within the surgical field such that the risk of damaging structures within a patient are minimized.
Response to Arguments
Applicant’s arguments, see Remarks page 7-11, filed 02/07/2022, with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration a new grounds of rejection is made in view of Harris et al. US 20080194930 A1 “Harris” as stated in the 35 U.S.C. 102 section and the 35 U.S.C. 103 sections above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Balbierz et al. US 20020026127 A1 “Balbierz”;
Onoda et al. US 20090234223 A1 “Onoda”; 
Boctor et al. US 20160228090 A1 “Boctor”.
Balbierz is pertinent to the applicant’s disclosure because it discloses “In various embodiments separate wavelengths can be used to simultaneously sample different locations within tissue site 5'. In an embodiment shown in FIG. 7 a first interrogation wavelength or group of wavelengths 7' can be used to sample a local first volume 5sv1 and a second wavelength or group wavelengths 7" for a second volume 5sv2” [0055].
Onoda is pertinent to the applicant’s disclosure because it discloses “the detecting apparatus 21 generates the probe image and the tool distal end image based on the detected position information, and in step S4, as shown in FIG. 10, displays the probe image 150 and the tool distal end image on the monitor 25” [0095].
Boctor is pertinent to the applicant’s disclosure because it discloses “There is a need for intraoperative tracking of surgical tools, specifically the tracking of pieces such as needle tips while inside the patient’s body. The method was developed to localize a needle-tip using a combination of ultrasound (US) imaging and conventional camera images” [0257] and “Needle-tip tracking allows the surgeon to more accurately reach their designated target and more safely perform their surgical task” [0258].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793      

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793